Citation Nr: 1035597	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-36 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disorder.

2. Entitlement to service connection for a lumbar spine disorder, 
to include as secondary to a bilateral knee disorder.

3. Entitlement to service connection for a cervical spine 
disorder, to include as secondary to a bilateral knee disorder.

4. Entitlement to service connection for chronic headaches, to 
include as secondary to a bilateral knee disorder.

REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1965 to February 1967.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a December 2005 
rating decision of the Lincoln, Nebraska Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 2007, a Travel Board 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the claims file.  In January 2009 the 
case was remanded for additional development.      
  
The appeal is once again being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA applies to 
the instant claims.  While the notice provisions of the VCAA 
appear to be satisfied the Board finds that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claims.  See 
38 C.F.R. § 3.159.   

Pursuant to the Board's January 2009 remand, the Veteran was sent 
a March 2009 letter requesting releases for private treatment 
records from Dr. H of Nebraska Orthopedics and Dr. R of Butler 
County Clinic.  The Veteran did not respond.  In April 2010 
correspondence the Veteran stated "I could not respond because I 
did not receive said letter.  If I would have received said 
request letter I would have responded with release of treatment 
records. . ."  In the January 2009 remand the Board noted that 
such treatment records would be pertinent in adjudicating the 
Veteran's claim and needed to be secured for the record.  The 
Veteran stated that he did not receive the request letter and 
identified pertinent treatment records are still outstanding; 
regrettably the Board has no choice but to again remand the case.  
The outstanding treatment records must again be sought.  

The Veteran is advised that governing regulation provides 
that when evidence requested in connection with a claim 
(to include identifying information and releases) for VA 
benefits is not furnished within a year after the date of 
request the claim is to be considered abandoned.  
38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following action:

1.	The RO should ask the Veteran to provide 
any releases necessary for VA to secure 
treatment records from Dr. H of Nebraska 
Orthopedics and Dr. R of Butler County 
Clinic.  The RO must secure for 
association with the claims file copies of 
the complete records of evaluation and 
treatment from the identified providers.  
If any provider does not respond to the 
RO's request, the Veteran should be so 
notified, and advised that ultimately it 
is his responsibility to ensure that the 
records are received.  

2.	The RO should then re-adjudicate the 
claims.  If they remain denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


